Lupiano, J.
(concurring). Defendant was indicted for the murder of Mildred Blumenkrantz, committed on December 2, 1974, during the course of a burglary of the decedent’s apartment. An omnibus pretrial hearing as to the admissibility of an eyewitness identification supplied by one Deborah Maynard and the defendant’s own statements to police officers following his arrest on December 19,1974 was held. While the hearing court found certain pretrial identification procedures to be suggestive, Ms. Maynard’s in-court identification of defendant and defendant’s statements to the police following his arrest were not suppressed. This evidence was submitted at defendant’s first jury trial and resulted in a conviction of murder in the second degree. On appeal to this court, defendant argued that the in-court identification of defendant by Ms. Maynard should be suppressed and also contended that his inculpatory statements to the police following his arrest must be suppressed because he requested an attorney at' the start of the police questioning, thereby interdicting further interrogation in the absence of counsel. Relevant to this latter consideration it was pointed out to us that Detective Silverman was the first officer to question defendant. At the hearing Silverman testified that he advised defendant of his rights orally. Specifically, Detective Silverman, in relevant part, testified that he informed defendant that defendant “had a right to an attorney, if he didn’t have an attorney one could be provided free of charge,” to which Taylor replied either “I will use a Legal Aid” or “If I need a lawyer, I will use a court lawyer or Legal Aid”. Although Detective Silverman could not recall defendant’s exact words, he was sure that defendant was not requesting an attorney at that time. Detective Silverman, following this response, informed defendant that “he had a right to an attorney to be present during the questioning” and stated that “he said he understood that.” Defendant then proceeded to make admissions to Detective Silverman. Thus on the prior appeal we were confronted by two critical issues: the propriety of Ms. Maynard’s in-court identification, and the admissibility of defendant’s statements. Regarding this latter issue, the question was simply whether defendant did or did not request an attorney. We concluded that defendant did not request an attorney and, therefore, his statements were admissible, but that Ms..Maynard’s in-court identification must be suppressed. It must be noted at this point that the evidence against defendant consisted, to a practical extent, solely of Maynard’s eyewitness identification and defendant’s own statements to the authorities. Suppression of both would necessarily result in dismissal of the indictment. In our memorandum for the list disposing of this first appeal, we duly noted that we were reversing the judgment of conviction and directing a new trial, only on the basis that the in-court identification must be suppressed. We approved of the hearing court’s granting defendant’s pretrial motion to suppress to the extent of excluding the photographic and showup identification by the witness Maynard, but overruled said court’s determination insofar as it otherwise denied defendant’s motion and granted the motion to suppress the in-court identification (People v Taylor, 68 AD2d 864). We did not grant defendant’s motion to suppress his statements to the police following his arrest. Accordingly a new trial was warranted and we so directed. At the *773new trial the People’s case consisted basically of defendant’s confession. No other evidence was introduced which directly incriminated defendant. He again was found guilty by a jury. On the instant appeal, defendant again urges that his incriminating statements must be suppressed on the basis that he was deprived of his right to the assistance of counsel during the interrogation and that it was induced by a promise of leniency. With respect to defendant’s claim that he did request an attorney and his statements must accordingly be suppressed because such request was not honored and the interrogation continued in the absence of counsel, such claim is barred by the law of the case and, in any event, is not viable on the merits. We implicitly ruled on such contention upon defendant’s appeal from his conviction after the first jury trial (People v Taylor, supra). Further, such ruling clearly formed part of the ratio decidendi of our prior appellate decision and did not obtain the character of mere dictum. “Since the doctrine of res judicata technically requires a final judgment on the merits in one action and an attempted relitigation in a second, it has no application within an action. The doctrine of the ‘law of the case’ was devised to close that gap. It applies to various stages of the same action or proceeding; its purpose is to avoid the retrial of issues already determined in it. For practical purposes, the doctrine of the law of the case can be considered as a kind of intra-action res judicata * * * The law of the case doctrine makes a decided point, within a case, binding not only on the parties, but on all other judges of coordinate jurisdiction * * * A disposition claiming to be the law of the case will usually be found to be embodied in a court order, but that is not indispensable. If one judge’s decision on a point is clear, it concludes other coordinate judges whether embodied in a formal order or not” (Siegel, New York Practice, § 448). “So long as the the facts remain the same, a rule of law once laid down by the court of last resort remains the rule throughout the subsequent history , of the cause in all its stages except under extraordinary circumstances” (10 Carmody-Wait 2d, NY Prac, § 70:405). The doctrine of the law of the case applies to this court with respect to its own decisions (see Walker v Gerli, 257 App Div 249, 251). “It is the general rule that a determination by an appellate court becomes the law of the case, so that upon a subsequent trial or appeal, if the facts appear substantially the same, the prior determination should be followed. This does not mean that a higher court is required to follow the determination of a lower court but does mean that the lower or the same court must abide by the prior determination in the same case * * * While it is the duty of an appellate court to follow its former decision in the same case on a subsequent appeal, the court is not precluded from correcting a manifest error in its former judgment, and it may, for cogent reasons, reverse or qualify a prior decision” (Baylies, New Trials and Appeals, pp 760-762; emphasis added; Successive Appeals and the Law of the Case, 62 Harv L Rev 286; see, also, Rankin v Shanker, 25 NY2d 780, 782; Trombley & Carrier Co. v Seligman, 133 App Div 525; People v Palumbo, 79 AD2d 518, 521-522, 524-525, 527-528). In order to avoid the application of the law of the case doctrine it is necessary to demonstrate cogent reasons particularizing how our prior determination, which implicitly approved the admissibility of defendant’s confession, was manifest error. No such cogent reasoning demonstrating that we heretofore committed manifest error, or that exceptional circumstances exist warranting departure from the law of the case doctrine, is set forth. To ignore the law of the case rather than to honor its strictures would, in effect, characterize the action of the Bench of this court on the prior appeal as inept or negligent in directing a new trial without resolving the appellate issues already clearly presented to such Bench and which directly affect the propriety of the evidence to be submitted at the new trial. Apart from *774consideration of the law of the case doctrine, it is clear in the context of this record that it cannot be said, as a matter of law, that the police should have interpreted the defendant’s remark to the effect that if he needed a lawyer, he would use Legal Aid as a request for assigned counsel (cf. People v Mandrachio, 55 NY2d 906, affg 79 AD2d 278). The defendant was informed of his rights on three occasions: first, by Detective Marsh at the precinct, who stated to defendant (the latter being in a holding cell at the time) —• “You have a right to remain silent and anything you say may be used as evidence against you * * * You have a right to have an attorney present now or any time during any questioning * * * If you cannot afford an attorney, you can have an attorney * * * If at any time during questioning [he] felt * * * he wanted an attorney, we will stop the questioning, and get an attorney for [you]”. Defendant was also informed of the murder charge at this time by Marsh. Defendant responded that he wished to make a statement. Detective Marsh contacted an Assistant District Attorney and stenographer, and, in the interim, permitted Detective Silverman to interview defendant. Silverman informed defendant (the second time) of his rights — “I informed the defendant he had a right to remain silent, anything he said could be used against him in a court of law. I asked him if he understood that. He said yes. I then told him he had a right to an attorney, if he didn’t have an attorney, one could be provided for him free of charge. And" to this he just made a statement T will use Legal Aid’ and I informed him he had a right to an attorney to be present during the questioning, and he said he understood that.” Silverman reiterated that in response to his statement that an attorney could be provided free of charge, defendant responded “ ‘If I need a lawyer, I will use a court lawyer or legal aid’ — something to that effect. I don’t remember his exact words but he didn’t request an attorney at this time.” Defendant proceeded to make inculpatory statements to Silverman. Subsequently, an Assistant District Attorney arrived and advised defendant (the third time) of his Miranda rights. Again the defendant did not request an attorney but proceeded to make an exculpatory statement. After the Assistant District Attorney left, defendant gave an oral inculpatory statement to Detectives Marsh and Hardwick and also gave a written inculpatory statement. At no point did defendant refuse to answer questions. Further, his prior experience with the criminal justice system demonstrates that defendant was fully capable of appreciating the consequences of confessing at the time he gave the confession (see People v Perry, 77 AD2d 269, 272). The hearing court on defendant’s motion to suppress his confession and the jury at his second trial sitting as finders of the facts found the detectives’ testimony to be credible and discredited the testimony of the defendant that he asked for counsel to be present at the interrogation and was told he did not require one. Such issues of credibility are for the trier of fact and should not be disturbed unless incredible or improbable as a matter of law (see People v Samuels, 68 AD2d 663, 666, affd 50 NY2d 1035). In the instant case there is no basis to disturb the findings relevant to the admissibility of defendant’s inculpatory statements. Further, the testimony offered by the detectives does not appear to have been tailored to nullify constitutional objections (see People v Garafolo, 44 AD2d 86, 88). The defendant’s remaining argument on appeal, that his confession should be suppressed because it was induced by a promise of leniency, is also subject to the doctrine of the law of the case (see Stokes v County of Suffolk, 63 AD2d 645; People v Winslow, 36 AD2d 997). Further, assuming the merits of this issue are confronted on this appeal, it is clear that from the totality of the circumstances, the defendant’s will was not overborne at the time he confessed (cf. People v Sunset Bay, 76 AD2d 592). The hearing court stated that “[w]hile there has been a suggestion in the testimony, that there were certain potential promises of benefit to the defen*775dant in the event he made the statement, in which he set forth the facts as they occurred, it is clear that no promise of benefit made to him was such as to overcome his free voluntary act.” Defendant’s claim that Detective Silverman made a promise of leniency, which is impermissible under the rule laid down in Bram v United States (168 US 532), does not withstand scrutiny. Such rule is not to be applied with “wooden literalness” (United States v Ferrara, 377 F2d 16, 17, cert den 389 US 908; see, also, United States v Frazier, 434 F2d 994; United States v Glasgow, 451 F2d 557, 558). In the instant case, Detective Silverman explained various degrees of murder and manslaughter. He stated that if the person accused killed someone accidehtially, the court had a different way of looking at it and a different crime (other than premeditated murder) could be charged. It cannot be said on this record that the defendant was promised leniency, or that there was a promise of a manslaughter charge as opposed to a murder charge. Silverman was informing the defendant that co-operation under the circumstances as they appeared to him, might result in less severe treatment of defendant’s case. This is not impermissible and cannot be said to have overcome defendant’s will (see People v Perry, supra). Against, on the issue of credibility there is no reason to overturn the hearing court’s finding that no promises had been made. The issue as to whether the promises were made on this record, is one of fact, not law. Further, it is apparent that Silverman did not deliberately attempt to extract a confession by means of misleading legal advice. As already noted, defendant’s appeal is from the judgment convicting him after his second jury trial. “A defendant is entitled to a fair trial, not a perfect one. He is also entitled on appeal not to a ferocious ferreting out of any error in ‘blind’ zeal to overturn a conviction, but to a dispassionate, reasoned and commonsense appraisal of the record, having as its goal the ascertainment of truth founded on due regard for significant (e.g., constitutional) error” (People v Mandrachio, supra, p 283). The judgment of the Supreme Court, Bronx County (Bloom, J., at suppression hearing; Sullivan, J., at trial and sentence) rendered December 6,1979, convicting defendant, after a jury trial, of murder in the second degree, should be affirmed.